Howell, J.
This suit is brought to rescind the sale of a slaye, on the alleged ground that she was afflicted with a redhibitory disease.
It is shown, by the evidence of several physicians, that the disease in question is curable, and that while the complaint impairs the usefulness of the slave, it does not prevent her from discharging the ordinary duties of a house servant, and that, by proper medical-treatment, it can be cu-réd in the course of two or three months, and the patient, during the time, “ do the general house-work.”
There is no proof that the slave was incapacitated at any time from doing the work required of her by plaintiff, or that any effort was made to effect a cure; nor is it shown affirmatively that the use of the slave was rendered so inconvenient and imperfect by this defect, that it must be supposed that the buyer would not have purchased had she known of its existence. C. C. Art. 2496.
We are of opinion that plaintiff has failed to make out a clear case of redhibition.
It is therefore ordered, adjudged and decreed, that the judgment.'of the district court be avoided and reversed, and that there be judgment in favor of defendant, with costs in both courts.